


Exhibit 10.23.2


SECOND AMENDMENT TO COKE SALE
AND FEED WATER PROCESSING AGREEMENT
THIS SECOND AMENDMENT (this "Second Amendment"), dated as of July 6, 2011, is
made by and between United States Steel Corporation, a Delaware corporation,
with a principal office and place of business located at 600 Grant Street,
Pittsburgh, Pennsylvania 15219-2800 ("Off-Taker") and Gateway Energy & Coke
Company, LLC, a Delaware limited liability company, with a principal office and
place of business located at 1011 Warrenville Road, Suite 600, Lisle, IL 60532
("Provider").
RECITALS
WHEREAS, Off-Taker and Provider have entered into that certain Coke Sale and
Feed Water Processing Agreement dated February 28, 2008 (the "Agreement"); and
WHEREAS, Off-Taker and Provider amended the Agreement on November 1, 2010 (the
"First Amendment" and, collectively with the Agreement, the "Amended Agreement")
to provide for a Conforming Steam Discount Period;
WHEREAS, Off-Taker and Provider desire to extend the Conforming Steam Discount
Period through April 30, 2012.
NOW THEREFORE, in consideration of the promises and the mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
1.Definitions.    Capitalized terms used in this Second Amendment that are not
otherwise defined herein shall have the meanings set forth in the Amended
Agreement.
2.Amendment Effective Date. This Second Amendment shall be effective as of the
date first set forth above (the "Amendment Effective Date").
3.Amendments.
3.1    Effective on and as of the Amendment Effective Date, the following
definition in Appendix A to the Amended Agreement shall be amended and restated
in its entirety as follows:
"Conforming Steam Discount Period" shall mean the period of time beginning on
November 1, 2010 and ending on April 30, 2012, as may be extended by the mutual
agreement of the Parties in Writing.
4.
Miscellaneous.

4.1    Counterparts. This Second Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
4.2
Governing Law. This Second Amendment shall be construed in accordance with and
governed by, the laws of the Commonwealth of Pem1sylvania without regard to its
conflicts of law provisions, and the rights and remedies of the Parties
hereunder will be determined in accordance with such laws.

4.3
Captions. The captions and headings in this Second Amendment are for convenience
of reference purposes only and have no legal force or effect. Such captions and
headings shall not be considered a part of this Second Amendment for purposes of
interpreting, constming or applying this Second Amendment and will not define,
limit, extend, explain or describe the scope or extent of this Second Amendment
or any of its terms and conditions.

4.4    Terms and Conditions of the Amended Agreement. Except as expressly
modified hereby, all terms and conditions of the Amended Agreement remain in
full force and effect and are hereby in all respects ratified and confirmed.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first set forth above.


UNITED STATES STEEL CORPORATION            


By: /s/ Richard Veith                        
Name: Richard Veith                        
Title: General Manager                    




GATEWAY ENERGY &COKE COMPANY, LLC


By: /s/ Michael Thomson                        
Name: Michael Thomson                    
Title: President                        






















[SECOND AMENDMENT TO COKE SALE AND FEED WATER PROCESSING AGREEMENT]




